UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
__________________________________________
                                           )
Aviva STAHL,                               )
                                           )
                   Plaintiff,              )              No. 19-CV-4142 (BMC)
v.                                         )
                                           )              (Cogan, J.)
FEDERAL BUREAU OF PRISONS and              )
U.S. DEPARTMENT OF JUSTICE,                )              ORAL ARGUMENT NOT REQUESTED
                                           )
                   Defendants.             )
__________________________________________ )

                     NOTICE OF MOTION FOR SUMMARY JUDGMENT

        PLEASE TAKE NOTICE that, on a date and a time to be set by the Court, Defendants the

Federal Bureau of Prisons and the United States Department of Justice will move for summary

judgment pursuant to Fed. R. Civ. P. 56. In support of said motion, Defendants respectfully submit a

Memorandum of Law, a Declaration of James Phelps (with Exhibits A and B), and a Declaration of

Erika Fenstermaker (with Exhibits A-E). Defendants will also separately submit to the Court, ex parte

and under seal, a disk containing the thirteen withheld videotapes at issue in this case, for the Court’s

in camera review, should it so desire.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the schedule endorsed by the Court

on October 25, 2019 (ECF No. 16), Plaintiff shall file her cross-motion and memorandum in opposition

by no later than February 10, 2020, with the Government’s reply in support of the motion due by

February 24, 2019. Defendants do not request oral argument on this motion.

Dated: Brooklyn, New York                               RICHARD P. DONOGHUE
       December 20, 2019                                United States Attorney
                                                        Eastern District of New York

                                                By:     /s/ {SUBMITTED ELECTRONICALLY}
                                                        F. FRANKLIN AMANAT, Senior Counsel
                                                        Eastern District of New York
                                                        271A Cadman Plaza East, 7th Floor
                                                        Brooklyn, NY 11201-2776
                                                        (718) 254-6024
                                                        franklin.amanat@usdoj.gov
